Citation Nr: 0006179	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to the assignment of a compensable evaluation 
for the residuals of a right foot navicular fracture.  

3.  Entitlement to the assignment of a higher evaluation for 
traumatic degenerative changes of the right ankle, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1980 to September 
1991.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The veteran appealed the initial assignment of a 
noncompensable evaluation for a right foot disability and 10 
percent evaluation for a right ankle disability.  The Board 
notes that the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter the Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999) held, in part, 
that the RO never issued a statement of the case concerning 
an appeal from the initial assignment of a disability 
evaluation, as the RO had characterized the issue in the 
statement of the case as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board had concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  This case differs from Fenderson in that 
the appellant did file timely substantive appeals concerning 
the initial rating to be assigned for the disabilities at 
issue.  The Board observes that the Court, in Fenderson, did 
not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a notice of disagreement following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase.  Moreover, the appellant 
in this case has clearly indicated that what he seeks is the 
assignment of higher disability evaluations.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issues or in the Board's 
characterization of the issues as entitlement to the 
assignment of higher disability evaluations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issues in a new statement of the case.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current right knee disability and injury or disease 
during the veteran's active service.  

2.  The right foot disability is manifested primarily by 
subjective complaints of pain and weakness, and is productive 
of no more than slight disability.

3.  The right ankle disability is manifested primarily by 
pain with subjective complaints of weakness and no more than 
moderate limitation of dorsiflexion and normal plantar 
flexion, and is productive of no more than moderate 
disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a right knee 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

2.  The criteria for a compensable rating for the residuals 
of a right foot navicular fracture, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, 
Diagnostic Code 5284 (1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle injury are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.20, 4.59, Part 
4, Diagnostic Codes 5010, 5262, 5270, 5271, 5272, 5273, 5274, 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, the Board must initially determine whether 
the veteran has submitted a well-grounded claim as required 
by 38 U.S.C.A. § 5107(a).  A well-grounded claim is one that 
is plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, presuming the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), for the 
reasons stated below, the record fails to establish that the 
veteran's claim is plausible.

The veteran claims that he developed a degenerative disorder 
of the right knee during military service.  He points out 
that he received treatment for his right knee on several 
occasions during service.  He relates that the most damaging 
injury to his knee occurred in Saudi Arabia when he fractured 
his ankles.  He maintains that as a result of his injuries 
and military duties, he eventually developed a degenerative 
disease of the right knee within the last few years. 

In regard to the first element of Caluza, evidence of a 
current disability, an April 1995 VA radiological study 
revealed degenerative osteoarthritis of the right knee joint.  
In December of that year, the veteran underwent arthroplasty 
with right partial meniscectomy.  This satisfies the first 
element of Caluza.

Concerning the second requirement, that is, evidence of 
disease or injury in service, the veteran's service medical 
records relate that he was treated on two occasions for right 
knee pain.  In August 1980, he complained of right knee pain.  
There was no pain on palpation, point tenderness, edema or 
instability.  He was given aspirin and advised to apply heat.  
The diagnosis was a probable sprain.  The next month, he 
reported improvement and the diagnosis was resolving strain.  
In August 1982, he complained of right knee pain.  He also 
indicated that there was no trauma.  On examination, there 
were no abnormal findings reported.  Further, the 
radiological studies were normal.  In January and February 
1991 the veteran reported bilateral ankle and right knee 
pain.  At his July 1991 separation examination, he reported 
right knee pain, however, no abnormal physical findings were 
noted.  The veteran's initial post service VA examination 
including X-ray conducted in October 1991 failed to find any 
abnormalities regarding the right knee.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's current chronic right knee condition is related to 
an injury in service or otherwise had its origin during the 
veteran's period of active military service.  The only 
medical evidence of record fails to indicate that there is a 
nexus or relationship.

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), but finds that the veteran has not established that 
a chronic medical condition existed in service or during an 
applicable presumptive period thereafter.  Service medical 
records do not show a chronic condition, and private and VA 
records do not show that a chronic condition existed in 
service.  The veteran's lay statements are not competent 
medical evidence to establish that his present right knee 
disorder is the same disability for which he was treated in 
service.  Savage, 10 Vet. App. at 495-498.  Although there 
was an incident of documented right knee pain during service 
and the veteran has reported chronicity of symptomatology, 
there is no competent evidence relating the present back 
condition to that symptomatology.  Ibid.

The Board notes that the Court has held that lay testimony is 
not competent to prove a matter requiring medical expertise.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).  It is the 
province of trained health care professionals to enter 
conclusions which require medical opinions as to causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), and, since he 
has no medical expertise, the lay opinion of the veteran does 
not provide a basis upon which to make any finding as to the 
origin or development of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The only medical 
opinion of record is from a VA physician who evaluated the 
veteran's medical history and examined his right knee in June 
1999.  He concluded that the current right knee disability 
was unrelated to his inservice injury.  Without competent 
supporting medical evidence, the veteran's claim of 
entitlement to service connection for a chronic right knee 
condition is not well grounded and must be denied on that 
basis.

Where a claim is not well-grounded it is incomplete, and 
depending on the particular facts of the case, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application.  See Robinette 
v. Brown, 8 Vet.App. 69 (1995).  In this case, the RO 
substantially complied with this obligation in its statement 
of the case.  Moreover, this Board decision informs the 
veteran of the evidence that is lacking to make his claim 
well grounded.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claim 
well grounded. 

II.  Increased Rating 

The veteran's claims for higher ratings for his 
service-connected right foot and right ankle residuals are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

Service medical records show a statement written by the 
veteran on clinical documentation dated in January/February 
1991.  He reported that he hurt his ankles and knees due to 
walking on too many rocks in Saudi Arabia.  In June 1991, the 
veteran complained of left ankle pain. He indicated that he 
fell while stationed in Saudi Arabia 2 months previously.  He 
was scheduled for podiatry examination.  The podiatry 
examination report dated in July 1991 indicates that his 
right foot was examined.  The diagnostic assessment was 
ligamentous sprain deltoid leg/tendon strain of the medial 
right foot and possible navicular fracture.  Medical notes 
dated in August 1991 show that he continued his complaints 
regarding the left heel and right ankle.  A bone scan report 
contains a diagnostic impression that included degenerative 
changes of the right ankle, possible tendinitis in the left 
calcaneus, and increased focal uptake in the right navicular.  
The examiner recommended clinical correlation for 
questionable posttraumatic change versus degenerative 
changes.  

The report of the initial post service VA examination in 
October 1991 shows that the veteran's feet were negative for 
erythema, swelling, tenderness or deformity.  He had full 
range of motion of both ankles.  The examiner reported a 
diagnosis that included bilateral degenerative joint disease 
of the feet and ankles, but the X-ray report indicates that 
there was no significant joint or bone abnormality. 

The report of a March 1995 VA examination indicates that the 
veteran was able to walk without a cast.  The gait was 
normal.  There was 1-centimeter swelling of the right mid 
foot at the medial tarsal area.  He was able to walk on his 
toes and heels.  There was crepitance on shifting.  The 
ranges of motion of the right ankle were eversion and 
inversion, 10 degrees; dorsiflexion, 15 degrees; and plantar 
flexion, 25 degrees.  There was normal strength.  It was 
noted that a March 1993 X-ray revealed small plantar spurs in 
each calcaneus.  A July 1993 X-ray revealed 2 small pieces of 
bone adjacent to the medial aspect of navicular tarsal bone.  
This was considered secondary to an old traumatic event.  

Based on in-service treatment and the VA examinations, a 
September 1995 rating decision granted service connection for 
the residuals of a right foot navicular fracture and assigned 
a noncompensable evaluation.  Service connection was also 
granted for traumatic degenerative changes of the right ankle 
and a 10 percent disabling evaluation was assigned.  

A.  Right Foot

Under Diagnostic Code 5284, foot injuries, a rating of 10 
percent is assigned for disabilities of the feet that are 
moderate.  A 20 percent evaluation is assigned for moderately 
severedisability, and a 30 percent rating is assigned for 
severe disability. It is clear from the VA treatment and 
examination of the veteran's foot, that moderate disability 
of the right foot is not demonstrated.

The veteran's primary complaint, as can be seen in the VA 
examination reports, is of right foot pain after prolonged 
standing or walking.  At the April 1997 VA examination, the 
veteran described his pain as discomfort.  He reported that 
stabbing type pain occurred when walking more than an hour.  
The pain was located in the middle aspect of the right foot 
and at times radiated to the medial aspect.

The Board must discuss the impact of pain and other factors 
as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, pain on 
motion, incoordination, weakened movement, excess 
fatigability, or any of the other factors articulated in 
38 C.F.R. § 4.45.  These include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); impaired ability to execute 
skilled movements smoothly; and swelling, deformity or 
atrophy of disuse.  If the veteran experiences any of these 
factors, the Board is to discuss whether any of these factors 
entitle the veteran to a compensable rating under any of the 
diagnostic codes in the rating schedule.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45 
(1999). 

The record does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to his right foot.  At the October 1995 and April 1997 VA 
examinations, the right foot appeared normal and there was 
normal mobility.  He was able to supinate, pronate and rise 
on his heels and toes without problems.  Although the veteran 
reported that he experienced swelling, the medical evidence 
does not confirm this.  The record does not reflect that the 
veteran has alleged or shown impaired ability to execute 
skilled movements smoothly, deformity, or atrophy of disuse.  
It has not been shown that the veteran's disability 
interferes with his gait or his ability to stand and squat. 

While the veteran has reported severe residuals, examination 
has not revealed edema, swelling, acute heat or other 
physical findings indicative of moderate residuals.  VA 
outpatient records dated between late 1995 and 1996 show that 
the veteran attended physical therapy sessions for his right 
knee disability.  He also reported right foot pain at these 
sessions.  For the most part, there were no reported abnormal 
physical findings in regard to the right foot.  In June 1996, 
he had full range of motion of the ankle and toes.  He had at 
least 3/5 strength in the toes.  In July 1996, there was no 
swelling or tender points.  

The appellant is competent to report his symptoms.  At the 
February 1997 hearing, he testified that he experienced pain 
and swelling in his feet every day.  He stated that he was a 
prevention manager, which required standing and walking 
throughout the day.  Although he reported constant and 
substantial pain, his testimony is not supported by the 
medical evidence, and does not serve to warrant a separate, 
compensable evaluation for his right foot.  Mere subjective 
complaints of foot pain without pathology or objective 
evidence of the presence of pain do not warrant a compensable 
evaluation.  As residual physical findings are not shown, 
even with consideration of 38 C.F.R. §§ 4.7 and 4.40 (1999), 
a separate, compensable evaluation for disability associated 
with the right foot is not warranted.

Incidentally, it is noted that private and VA 
electromyographic (EMG) studies were conducted in 1996 and 
1997.  The November 1996 private EMG report reflects right 
superficial peroneal neuropathy and bilateral tarsal tunnel 
syndrome.  The VA conducted EMG studies in March 1997.  A 
clinical entry indicates that the veteran had two EMG's -- 
one positive and the other negative.  While there may or may 
not be neurological defects associated with the veteran's 
right foot, it has not been shown by medical evidence that 
this is related to his service connected right foot 
disability.  He is not currently service connected for such a 
disability and that issue will not be discussed in the 
current case.      

B.  Right Ankle

The severity of a disability from a sprain of the right ankle 
is is rated by application of the criteria in Diagnostic Code 
5271.  Under Diagnostic Code 5271, limitation of motion in an 
ankle is rated 20 percent when marked and 10 percent when 
moderate.  Under Diagnostic Code 5010, disability of a joint 
due to post-traumatic arthritis is rated based on limitation 
of motion of the joint.  Normal range of motion in an ankle 
is considered to be 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II (1999).

Other diagnostic codes relate to the ankle.  Impairment of 
the tibia and fibula of either leg warrants a 10 percent 
evaluation when the disability results in malunion with 
slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  38 C.F.R. § 4.71a, Code 5262.  Further, a rating 
greater than the 10 percent rating now assigned is warranted 
for ankylosis of the ankle (Diagnostic Code 5270); marked 
limitation of motion of the ankle (Diagnostic Code 5271); 
ankylosis of the subastragalar or tarsal joint in poor weight 
bearing position (Diagnostic Code 5272), malunion of os 
calcis or astragalus with marked deformity (Diagnostic Code 
5273); and for astragalectomy (Diagnostic Code 5274).  As the 
evidence does not show malunion of the os calcis or 
astragalus, Diagnostic Code 5273 is not applicable.  Likewise 
Diagnostic Codes 5274, 5270 and 5272 are not applicable as 
the evidence does not show an astragalectomy of the right 
ankle or ankylosis of the ankle, or of the subastragalar or 
tarsal joint. 

Considering Diagnostic Code 5010 (arthritis), 5262 
(impairment of the tibia and fibula) and 5271 (limited motion 
of the ankle), I note that a VA bone scan report in August 
1991 shows an assessment of degenerative changes of the right 
ankle.  A higher rating under the criteria for arthritis 
would require marked limitation of ankle motion under 
Diagnostic Code 5271.  The VA examiner in April 1997 noted 
that the right ankle strength and range of motion could not 
be measured adequately due to the veteran's resistance to 
movement.  There was minimal joint effusion.  While the 
veteran refused range of motion studies it was also noted 
that that there was no swelling of the ankle, sensory deficit 
or muscle atrophy.  In October 1995, dorsiflexion was 7 
degrees and plantar flexion was 45 degrees.  There was no 
swelling, instability, deformity or tenderness on palpation.  
The March 1995 VA examination reported right ankle motion as 
dorsiflexion of 15 degrees and plantar flexion of 25 degrees, 
with eversion and inversion of 10 degrees.  The ankle 
strength was considered normal.  Such a disability picture is 
not viewed as indicative of moderate functional impairment of 
the ankle as contemplated under Code 5262, or marked 
limitation of motion required under Code 5271.  

Additionally, I note that the veteran complains of increased 
right ankle pain.  As noted, the rating schedule is intended 
to recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for a joint.  The veteran is currently entitled to a 
10 percent rating for his right ankle, which is the minimal 
compensable rating for the ankle.  The recorded complaints of 
pain do not equate to moderate functional impairment or 
marked limitation of motion of the ankle.  Consequently, the 
schedule does not support an increased rating on this basis.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.59, Part 
4, Diagnostic Codes 5010, 5262, 5271 (1999).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for higher 
evaluations for right foot and right ankle disabilities.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The Board has considered whether extra-schedular evaluations 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) are 
warranted.  In the instant case, however, there has been no 
assertion or showing that the disabilities under 
consideration have caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


Service connection for a right knee disability is denied.  

The assignment of a compensable evaluation for a right foot 
disability is denied.  

The assignment of a higher evaluation for a right ankle 
disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

